Case 1:19-cv-06994-FB-JO Document 32 Filed 03/18/20 Page 1 of 2 PageID #: 186




 UNITED STATES DISTRICT COURT FOR THE
 EASTERN DISTRICT OF NEW YORK
 AKF, INC. D/B/A FUNDKITE,

                                 Plaintiff,

                 -against-
                                                        Civil Action No..1:19-CV-06994-FB-JO
 CREATIVE FIBERGLASS, LLC, A
 SHOWROOM SHINE DETAILING SHOP
 LLC, AND ROBERT ALAN COLOMBO, SR.,

                                 Defendants.

                      JUDGMENT FOR SUM CERTAIN BY DEFAULT

        The Summons and Complaint in this action having been duly served on the above-named

Defendants Creative Fiberglass, LLC, A Showroom Shine Detailing Shop LLC, and Robert Alan

Colombo, Sr. on January 20, 2020, and said defendants having failed to plead or otherwise defend

this action, and upon the annexed declaration of Alexander Fainberg, sworn to on March 17, 2020

and the exhibits annexed thereto, and the declaration of Wing K. Chiu, sworn to on March 17, 2020,

and the exhibits annexed thereto,

        NOW, ON THE MOTION of the Mestechkin Law Group, P.C., by Wing K. Chiu, the

attorney for the Plaintiff, pursuant to Rule 55(b)(1) of the Federal Rules of Civil Procedure and Rule

55.2(a) of the Local Rules of Practice of the United States District Court for the Eastern District of

New York, it is hereby

        ADJUDGED that the plaintiff AKF, Inc. d/b/a Fundkite, recover from the defendants

Creative Fiberglass, LLC, having an address at 1250 Atherton Park, Roswell, Georgia 30076, A

Showroom Shine Detailing Shop LLC, having an address at 9930 Jones Bridge Road, Johns Creek,

Georgia 30022, and Robert Alan Colombo, Sr., having an address at 1250 Atherton Park, Roswell,

Georgia 30076, the sum of $164,982.35, which is the sum of $161,169.23 in the principal amount

claimed plus $3,813.12 for interest accrued from the date of breach on December 12, 2019 through

                                                   1
Case 1:19-cv-06994-FB-JO Document 32 Filed 03/18/20 Page 2 of 2 PageID #: 187




March 17, 2020, plus interest going forward on the judgment at the legal rate until the judgment is

satisfied, and that the Plaintiff have execution therefore.




DOUGLAS C. PALMER,
CLERK OF THE COURT



 By:________________________________________
                    Deputy Clerk

                       18th
JUDGMENT ENTERED THIS ______DAY       March
                                OF _________________, 2020.




                                                    2
